COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 GARY SMITH,                                   §               No. 08-17-00181-CV

                      Appellant’s,             §                 Appeal from the

 v.                                            §            County Court at Law No. 3

 EL PASO VETERANS TRANSITIONAL                 §             of El Paso County, Texas
 LIVING CENTER,
                                               §             (TC# 2017-CCV00770)
                       Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s pro se second motion for extension of time within

which to file the brief until October 31, 2017. NO FURTHER MOTIONS FOR EXTENSION

OF TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Mr. Gary Smith, the Appellant, prepare the Appellant’s pro

se brief and forward the same to this Court on or before October 31, 2017.

       IT IS SO ORDERED this 16th day of October, 2017.


                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.